Citation Nr: 0731097	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-22 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The claims of service connection for muscle and joint pain 
and for insomnia, to include as due to an undiagnosed 
illness, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Dental trauma, or residuals thereof, is not shown to have 
been present in service, or at any time thereafter, nor is it 
in any way causally related to a service-connected disability 
or disabilities.  

2.  The veteran's application for benefits for a dental 
condition was not timely filed.


CONCLUSIONS OF LAW

1.  Dental trauma or residuals thereof, were not incurred in 
or aggravated by active military service, nor is it 
proximately due to or the result of a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a), 4.150 (2007).  

2.  The criteria for VA outpatient dental treatment on a one-
time correction basis have not been met.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161(b)(1)(i) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notify and Assist

In correspondence dated in July 2002 and updated in July 
2003, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to submit any evidence in her 
possession that pertains to the claim, she was advised to 
submit specific types of evidence, such as medical evidence 
from private physicians, employment physicals, or insurance 
physicals; lay statements referable to her disability; and 
any dates relative to treatment in service for the claimed 
disorder.  She was also asked to notify VA of any information 
or evidence in support of her claim that she wished VA to 
retrieve for her.  Thus, the veteran was not precluded from 
participating effectively in the processing of her claim and 
the late notice did not affect the essential fairness of the 
decision.  

Because service connection is denied for a dental disorder, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure to notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records referable to this issue have been secured.  As will 
be more fully discussed below, while the veteran had a VA 
dental examination in conjunction with her claim, in May 
2003.  See 38 C.F.R. § 3.159(c)(4) (2007).  

Service Connection

The veteran has claimed service connection for a dental 
condition, noting extensive dental treatment during her 
active service.  

Generally, in order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function. There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and  (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a). Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive). Any veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  (h) Class IV. Those whose 
service-connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  (i) Class V. A veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI. Any veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment. 38 C.F.R. § 17.161.


Discussion

There are two types of service connection for dental 
conditions.  For compensation, there must be bone loss 
through trauma or disease such as osteomyelitis.  38 C.F.R. 
§ 4.150, Code 9913, Note (2007).  In this case, the veteran 
has not claimed any such bone loss, trauma, or bone disease.  
The Board has reviewed the service medical records and finds 
no evidence of such trauma or disease.  There is no post 
service evidence of such trauma or disease, including the 
findings of the VA dental examination in May 2003.  The 
medical records provide a preponderance of evidence on this 
point and they show that the veteran does not have a dental 
condition due to trauma, bone loss, or bone disease for which 
service connection may be granted for compensation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Class II service connection can be granted for other dental 
conditions incurred in service, for the purpose of one time 
correction.  However, the claim for these benefits must be 
received within 90 days of the veteran's release from 
service.  In this case, the veteran completed her active 
service in September 2000 and her dental claim was received 
more than a year and a half later, in May 2002.  Thus, this 
type of benefit cannot be granted.  The records in the claims 
file provide a preponderance of evidence in this instance.  
Again, since the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  


ORDER

Service connection for a dental disorder is denied.  




REMAND

The veteran contends that she has muscle and joint pain and 
insomnia due to an undiagnosed illness incurred while serving 
in Southwest Asia during the Persian Gulf War.  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2007).  

If there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness and the claim will be evaluated under 
the usual provisions for service connection.  Service 
connection is granted for disability resulting from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  Consequently, a 
claim for service connection requires evidence of a current 
disability, evidence of disease or injury during service, and 
evidence relating the current disability to the disease or 
injury during service.  38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).

In this case, service connection has already been established 
for residuals of a right shoulder rotator cuff tear and 
chondromalacia of the right knee.  However, the veteran 
contends that she has generalized joint pains involving other 
joints.  VA clinical notes contain an impression of joint 
pains in July 2001.  A subsequent note, also in July 2001, 
mentions arthritis, although this appears to be based on 
complaints, without support from X-ray findings or blood 
tests.  Arthritis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  The VA clinical notes do show that 
the veteran's joint symptoms were taken seriously and treated 
with the medication indomethacin.  Under these circumstances, 
an examination should be done to clarify the diagnosis and 
etiology for the veteran's remaining joint complaints.  

VA clinical notes for August and September 2001 indicate that 
medication was recommended for the veteran's complaints of 
insomnia.  Considering the veteran's complaints and the VA 
clinical records, an examination should be done to clarify 
the diagnosis and its relation to the veteran's active 
service.  

This remand affords an opportunity to provide the veteran 
with the notice as to ratings and effective dates required by 
the United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
claims of service connection for muscle and joint pain and 
for insomnia, to include as due to an undiagnosed illness, 
are REMANDED for the following action:

1.  Provide the veteran with the notice 
as to ratings and effective dates 
required by the Court in 
Dingess/Hartman.  

2.  Schedule the veteran for a VA 
examination of her joints.  The claims 
folder should be made available to the 
examiner prior to the examination and 
he should indicate in his report that 
the file was reviewed.  If any tests or 
studies are needed to respond to the 
following questions, they should be 
done.  The doctor should provide a 
complete explanation in response to the 
following questions:

a.  As likely as not (a 50 percent or 
greater probability), what joint 
disabilities does the veteran have?  
Each joint involved should be 
identified.  If the joint disabilities 
can be diagnosed, the examiner should 
explain how he reached the diagnosis.  

b.  If the joint disorders are, as 
likely as not, due to a diagnosed 
disability, is it at least as likely as 
not (a 50 percent or greater 
probability) that the diagnosed 
disability was incurred or aggravated 
in service?  

c.  If the veteran's joint complaints 
are due to an undiagnosed illness, the 
examiner should so state.  

3.  Schedule the veteran for a VA 
examination for sleep disorders.  The 
claims folder should be made available 
to the examiner prior to the 
examination and he should indicate in 
his report that the file was reviewed.  
If any tests, studies, or specialist 
examinations are needed to respond to 
the following questions, they should be 
scheduled.  The doctor should provide a 
complete explanation in response to the 
following questions:

a.  As likely as not (a 50 percent or 
greater probability), does the veteran 
have insomnia?  If so, is the insomnia 
due to a diagnosed disability?  How did 
the examiner reach that diagnosis?  

b.  If the insomnia is, as likely as 
not, due to a diagnosed disability, is 
it at least as likely as not (a 50 
percent or greater probability) that 
the diagnosed disability was incurred 
or aggravated in service?  

c.  If the veteran's insomnia is due to 
an undiagnosed illness, the examiner 
should so state.  

4.  Thereafter, readjudicate the claims 
of service connection for muscle and 
joint pain and for insomnia, to include 
as due to an undiagnosed illness.  If 
the determination remains unfavorable 
to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The veteran and 
her representative should be afforded 
the applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007').


______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


